Citation Nr: 1531719	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to secondary service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to June 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for an April 2011 travel Board hearing but failed to report to the hearing.  Accordingly, the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704(d) (2014). 

In December 2012, the Board remanded the issue on appeal so that a VA examination could be performed and a medical opinion be obtained.  Following examination, the Board, in an October 2014 decision denied service connection for rheumatoid arthritis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a May 2015 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's October 2014 decision regarding the denial of service connection for rheumatoid arthritis and remand the matter so that the Board could obtain a supplemental opinion regarding aggravation of her rheumatoid arthritis by her service-connected psychiatric disability.  The Court granted the joint motion and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Pursuant to the JMR, the Board is to arrange for a supplemental medical opinion.  In this regard, it is noted that an examination was conducted by VA in June 2013 wherein an opinion was obtained that it was less likely than not that any rheumatoid arthritis was caused or aggravated by a psychiatric disability.  The JMR found that, while the examiner's opinion had included rationale regarding the causative prong of secondary service connection, the opinion failed to include any rationale to support the negative finding with respect to the aggravation prong of secondary service connection.  The JMR essentially ordered the Board to obtain another opinion.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the medical examiner who conducted the June 2013 VA examination to provide a supplemental opinion regarding whether the Veteran's rheumatoid arthritis was at least as likely as not (probability 50 percent or more) aggravated by her service-connected psychiatric disability.  The examiner must provide a detailed opinion with supporting rationale for all conclusions reached.  The claims folder should be made available for review in connection with this examination.  If the examiner who evaluated the Veteran in June 2013 is not available, the AOJ should arrange for the Veteran to undergo an examination by another VA examiner in order to obtain a response to the question posed above.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

